Mr. Presiding Justice Sears delivered the opinion of the court. The evidence is amply sufficient to warrant the jury in finding that the premises in question were used for gambling. The statute, Sec. 127 of the Criminal Code, and the application of it, as announced in Ryan v. Potwin, 60 Ill. App. 637, McDonald v. Tree, 69 Ill. App. 134, and Harris v. McDonald, 79 Ill. App. 638, is very clear, where it appears that the agreement of renting is founded in contemplation of the offense prohibited. While there was some conflict in the evidence upon the question of knowledge and acquiescence upon the part of the landlord, appellant, yet we can not say that the verdict, finding, in effect, that there was such knowledge and acquiescence, is manifestly against the weight of the evidence. There is another, and of itself sufficient, reason why this court could not, upon review of the evidence, determine that the verdict was insufficiently sustained, viz., because the record fails to present to us all of the evidence. The lease upon which the suit was brought is omitted. But upon the merits, and after a consideration of the evidence presented, we hold the evidence to be sufficient to sustain the verdict. Therefore we can npt disturb the judgment, unless there was error in procedure. The only error assigned and argued by counsel relates to the giving, refusing or modifying instructions to the jury. Without going into unnecessary discussion of these' rulings, it is enough to say that the instructions fairly presented to the jury the issues and the rules of law governing. The modification complained of would tend to prejudice the- appellees rather than appellant. The judgment is affirmed.